Citation Nr: 1749813	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  05-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 4, 2012 and in excess of 40 percent thereafter for residuals of a low back injury with degenerative disc disease (DDD) (hereinafter "residuals of a low back disability").

2.  Entitlement to a rating in excess of 20 percent prior to January 11, 2010 and in excess of 40 percent since February 11, 2011 for post-operative residuals of a fractured right ankle with traumatic arthritis (hereinafter "residuals of a right ankle disability").

3.  Entitlement to special monthly compensation (SMC) for loss of use of the right foot.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1969 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified at a Travel Board hearing at the RO in Phoenix, Arizona before a Veterans Law Judge.  The Veteran was notified by letter in June 2017 that the Veterans Law Judge who conducted the January 2008 hearing was no longer employed by the Board, and he was offered the opportunity to have another hearing before a member of the Board.  In July 2017, the Veteran responded that he did not wish to appear at an additional hearing.

With regard to a higher rating for service-connected residuals of a low back disability, this issue has been remanded by the Board for additional evidentiary development in April 2008, December 2011, June 2013, February 2014, and April 2015 and it has been returned to the Board for appellate review.

With regard to a higher rating for service-connected residuals of a right ankle disability, this issue was remanded by the Board in April 2008 and December 2011.  In June 2013, the Board denied a rating in excess of 20 percent for prior to January 11, 2010, granted a 100 percent disability rating from January 11, 2010 to February 11, 2011, and granted a 40 percent disability rating since February 11, 2011.

While the effective date for the 40 percent disability rating was changed to March 1, 2011 in a June 2013 VA Decision Review Officer (DRO) decision, the Board notes the effective date should be February 11, 2011 and reflected on the title page accordingly.

The Veteran appealed the June 2013 Board decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  On August 19, 2014, a memorandum decision set aside the June 2013 Board decision for this issue and remanded it to the Board.  In April 2015, the Board remanded this issue and it has been returned to the Board for appellate review.

The issue of entitlement to SMC for loss of use of the right foot has been raised during the appeal period for a higher rating for service-connected residuals of a right ankle disability, as noted in the August 2014 memorandum decision.  As such, it is listed on the title page accordingly, addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 4, 2012, the Veteran's service-connected residuals of a low back disability was not manifested by IVDS with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, severe limitation of lumbar spine motion, forward flexion of the lumbar spine limited to 30 degrees, ankylosis, or neurologic abnormalities (other than radiculopathy of the lower extremities).

2.  Since April 4, 2012, the Veteran's service-connected residuals of a low back disability have not been manifested by IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, ankylosis, or neurologic abnormalities other than radiculopathy of the bilateral lower extremities. 
3.  Prior to January 11, 2010, the Veteran's service-connected residuals of a right ankle disability more closely approximated manifestations of ankylosis with inversion and eversion deformity.

4.  Prior to January 11, 2010 and since February 11, 2011, the Veteran's service-connected residuals of a right ankle disability has been assigned at 40 percent, the maximum rating authorized under Diagnostic Code 5270.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent prior to April 4, 2012 and in excess of 40 percent thereafter for residuals of a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40 4.45, 4.59, 4.71a, Diagnostic Codes 5243 and 5235-5242 (2017); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

2.  The criteria for entitlement to a rating of 40 percent prior to January 11, 2010 for residuals of a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5110(a); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5010- 5270 (2017).

3.  The criteria for entitlement to a rating in excess of 40 percent prior to January 11, 2010 and since February 11, 2011 for residuals of a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5110(a); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.68, 4.71a, Diagnostic Codes 5010- 5270, 5056 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a May 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A negative response was received from the Social Security Administration.  

The Veteran has been afforded multiple VA examinations over the course of this appeal to discern the severity of his back and ankle disabilities.  Combined, they describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected residuals of low back and right ankle disabilities in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Residuals of a Low Back Disability

In an August 1981 VA rating decision, service connection for residuals from injury of low back with DDD was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 10 percent disability rating effective for the entire rating period from June 2, 1981.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In an October 1984 VA rating decision, the RO assigned a noncompensable (0 percent) rating effective from February 1, 1985.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  In a January 1993 VA rating decision, the RO assigned a 20 percent rating effective from July 21, 1992.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

On June 9, 2003, the Veteran requested a higher rating for the claim on appeal.  During the course of the appeal, in an August 2012 VA rating decision, the RO assigned a 40 percent disability rating effective from April 4, 2012 for forward flexion limited to 30 degrees or less under Diagnostic Codes 5235-5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board notes that the Diagnostic Code for Intervertebral Disc Syndrome (IVDS) changed from 5293 to 5243, effective September 26, 2003, thus reflecting a change in the assigned Diagnostic Code for the residuals of a low back disability.  See 38 C.F.R. § 4.71a.

Since the 20 and 40 percent disability ratings are not the maximum ratings available prior to April 4, 2011 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the regulations for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242) were changed, effective September 26, 2003.  Since the Veteran filed the current increased rating claim for the service-connected residuals of a low back disability in June 2003, the Board considers whether a rating in excess of (a) 20 percent prior to April 4, 2012 is warranted under Diagnostic Codes 5243, 5292 (prior to September 26, 2003), and 5235-5242; and (b) 40 percent since April 4, 2012 is warranted under Diagnostic Codes 5243 and 5235-5242.

Under the Formula for Rating IVDS based on Incapacitating Episodes (Diagnostic Code 5243), a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating, the maximum available, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For VA compensation purposes under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Diagnostic Code 5243, Note (1).

IVDS is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under Diagnostic Code 5292 (prior to September 26, 2003), a rating of 20 percent is warranted for moderate limitation of lumbar spine motion and a rating of 40 percent, the maximum available, is warranted for severe limitation of lumbar spine motion.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242) (since September 26, 2003), a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour.  

A 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Entitlement to a disability rating in excess of 20 percent prior to April 4, 2012

At the outset, the Board notes that the Veteran failed to report for VA examinations scheduled pursuant to the claim on appeal in January 2004 and March 2005.

Review of the evidentiary record from June 9, 2003 to April 3, 2012 documents the following musculoskeletal symptomatology of the lumbar spine.

At the June 2005 VA examination, the Veteran reported constant pain but no treatment or flare-ups.  Upon clinical evaluation, he demonstrated tenderness to palpation, flexion to 55 degrees, and painful motion.  There were no change in range of motion following repeat flexion, or findings of muscle spasm, weakness, fatigability, or incoordination.  The examiner concluded the Veteran's lumbar spine reflected moderate functional impairment.

At his January 2008 Board hearing, the Veteran reported, in part, to experiencing muscle spasms in February 2007 and unable to get out of bed for an average of two weeks in a 12-month period.

At the February 2009 VA examination, the Veteran reported constant pain, flare-ups once or twice a week after an increased amount of walking, staying in bed for 4 to 5 days about every 5 to 6 weeks on his own accord, and limited ability to sit for more than 30 minutes, run, or do more work around the house.  Upon clinical evaluation, he demonstrated an antalgic gait due to his right ankle, tenderness, painful motion, and forward flexion to 100 degrees.  There were no findings of muscle spasms or incapacitating episodes due to prescribed bedrest.  The examiner concluded the Veteran's lumbar spine reflected slight to moderate functional impairment.

In a February 2012 statement, the Veteran reported ongoing low back pain and subjective incapacitating episodes approximately 5 to 6 times a year lasting for a week.

Review of VA and private treatment records further show ongoing complaints and treatment, to include physical therapy, for low back pain, as noted in February 2007, April 2008, March 2009, December 2009, September 2010, February 2011, March 2011, May 2011, June 2011, and February 2012.  At a September 2008 private treatment session he reported spending about 4 weeks per year in bed due to back pain.  He also reported at a February 2012 VA treatment session to having had episodes of his back locking up and being bedridden for a week.

With regard to whether a rating in excess of 20 percent is warranted under Diagnostic Code 5243, the Board finds that the Veteran's service-connected residuals of a low back disability was not manifested by IVDS with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  

As a result, a rating in excess of 20 percent is denied for the appeal period prior to April 4, 2012 for service-connected residuals of a low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

With regard to whether a rating in excess of 20 percent is warranted under Diagnostic Code 5292 (prior to September 26, 2003), the Board finds that the Veteran's service-connected residuals of a low back disability was not manifested by at least severe limitation of lumbar spine motion.  As discussed above, the relevant symptomatology included constant pain and forward flexion, at worst, to 55 degrees; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating.  In fact, his disability picture was characterized, at worst, as moderate functional impairment by the June 2005 and February 2009 VA examiners.  As a result, a rating in excess of 20 percent is denied for the appeal period prior to April 4, 2012 for service-connected residuals of a low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

With regard to whether a rating in excess of 20 percent is warranted under Diagnostic Code 5235-5242, the Board finds that the Veteran's service-connected residuals of a low back disability was not manifested by at least forward flexion of the lumbar spine limited to 30 degrees or less or ankylosis.  As discussed above, the relevant symptomatology included tenderness to palpation, forward flexion, at worst, to 55 degrees, and muscle spasms; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating.  As a result, a rating in excess of 20 percent is denied for the appeal period prior to April 4, 2012 for service-connected residuals of a low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.

Next, with regard to the appeal period prior to April 4, 2012, the Veteran's disability picture was not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59 and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

After a review of the medical and lay discussed above, the Board finds that severe limitation of lumbar spine motion, forward flexion to 30 degrees or less, or ankylosis was not shown at any time during the appeal period prior to April 4, 2012.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the low back, to include painful motion.  The Veteran's reported symptomatology did not, when viewed in conjunction with the medical evidence, tend to establish additional functional loss to the degree that would warrant a rating in excess of 20 percent for the service-connected residuals of a low back disability at any time during the appeal period prior to April 4, 2012 under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.

Entitlement to a disability rating in excess of 40 percent since April 4, 2012

Review of the medical and lay evidence since April 4, 2012 does not indicate the service-connected residuals of a low back disability have been manifested by IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidentiary record includes April 4, 2012 and December 2015 VA DBQ examinations for back (thoracolumbar spine) conditions which document the Veteran has IVDS without any incapacitating episodes.  Moreover, review of VA and private treatment records are silent for any prescribed bed rest due to the service-connected residuals of a low back disability.

Next, review of the medical and lay evidence since April 4, 2012 does not indicate the service-connected residuals of a low back disability have been manifested by ankylosis to warrant a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  The evidentiary record includes April 4, 2012, July 2013, and December 2015 VA DBQ examinations for back (thoracolumbar spine) conditions which document active range of motion findings of the Veteran's lumbar spine.  The Board acknowledges that the December 2015 VA examiner noted the Veteran has less movement than normal due to ankylosis, yet specifically documented no findings of ankylosis of the Veteran's spine.  Nevertheless, the Veteran demonstrated active mobility of the lumbar spine without fixation in a particular position to support a finding of ankylosis.  See 38 C.F.R. § 4.71a, Note (5).  Moreover, review of VA and private treatment records are silent for any findings of ankylosis of the lumbar spine.  The evidence of record does not show that the Veteran's disability is more closely described as ankylosis.  

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the lumbar spine since April 4, 2012, inquiry into the DeLuca factors is moot for that appeal period.  DeLuca, 8 Vet. App. at 206; Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

Lastly, with regard to the entire appeal period, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  At the outset, the Board notes that service connection for radiculopathy of the left and right lower extremities were granted in a December 2016 VA rating decision because the disabilities were deemed to be directly related to his service-connected residuals of a low back disability.

With regard to any other associated neurological abnormalities associated with the service-connected residuals of a low back disability, the record is silent for any additional findings.  In fact, the April 2012, July 2013, and December 2015 VA DBQ examination reports included indications of "no" for the Veteran having any other objective neurological abnormalities or findings associated with the thoracolumbar spine.  As a result, the Board finds a separate evaluation for any associated objective neurological abnormality (other than radiculopathy of the bilateral lower extremities) associated with the service-connected residuals of a low back disability is not warranted in this case.

In light of the Veteran's attorney's October 2016 written brief, the Board also considers the provisions of 38 C.F.R. § 3.321 (b)(1) for the appeal period since April 4, 2012.  However, in this case, the Board finds that the record does not show that the Veteran's service-connected residuals of a low back disability were so exceptional or unusual as to warrant referral for consideration of a higher rating on an extraschedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321 (b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for residuals of a low back disability for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 and 5235-5242.  Throughout the course of the appeal since April 4, 2012, the Veteran's medical history includes limitation of motion, muscle spasms, abnormal gait, constant pain, and functional limitations.  The Veteran's attorney argues that an extraschedular rating is warranted because the diagnostic criteria set forth in Diagnostic Code 5243 are outdated.  However, the Veteran's back disability may also be rated under the diagnostic criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, which contemplates limitation of motion, altered gait, and abnormal spinal curvature.  

Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation are therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's residuals of a low back disability that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that referral for consideration of an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Residuals of a Right Ankle Disability

In an August 1981 VA rating decision, service connection for post-operative residuals of fracture right ankle with traumatic arthritis was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 20 percent disability rating effective for the entire rating period from June 2, 1981 for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  In an October 1984 VA rating decision, the RO assigned a10 percent disability rating effective from February 1, 1985.  Id.  In a January 1993 VA rating decision, the RO assigned a 20 percent rating effective from June 2, 1981.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5172.

On June 9, 2003, the Veteran requested a higher rating for the issue on appeal.  In an August 2012 VA rating decision, the RO assigned a 40 percent disability rating effective from April 4, 2012 for ankylosis with abduction deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5270.  In June 2013, the Board continued the 20 percent disability rating prior to January 11, 2010.  Id.  The Board also assigned a 100 percent disability rating from January 11, 2010 to February 10, 2011 for ankle replacement and a 40 percent disability rating thereafter for severe painful motion and/or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5056 (ankle replacement).  Since the 20 and 40 percent disability ratings are not the maximum ratings available prior to January 11, 2010 or since February 11, 2011, the issue has been returned to the Board and listed on the title page accordingly.  See AB, 6 Vet. App. at 35.

The Board considers whether a rating in excess of 20 percent prior to January 11, 2010 and in excess of 40 percent since February 11, 2011 for residuals of a right ankle disability is warranted.

Diagnostic Code 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis, established by x-ray findings, is rated according to limitation of motion for the joint or joints involved. 

Diagnostic Code 5270 (ankylosis of ankle) provides the following rating criteria: 20 percent for ankylosis in plantar flexion less than 30 degrees; 30 percent for ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees; and 40 percent, the maximum available, for ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

As noted above, ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. at 259.

Since a rating in excess of 20 percent is not available under Diagnostic Codes 5010 or 5003, nor any other Diagnostic Code relevant to the ankle (5271, 5272, 5273, or 5274), the Board considers whether a higher rating is warranted based on ankylosis of the right ankle under Diagnostic Code 5270.  Moreover, given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the right ankle, inquiry into the DeLuca factors is moot.  DeLuca, 8 Vet. App. at 206; Johnston, 10 Vet. App. at 87.

Entitlement to a disability rating in excess of 20 percent prior to January 11, 2010

In the August 2014 memorandum decision, the Court noted that the Board's conclusion that the evidence does not show ankylosis during the period prior to January 11, 2010, was made without discussing any particular evidence or providing reasons for discounting the seemingly favorable evidence of record.  As such, the Board considers whether a rating in excess of 20 percent for residuals of a right ankle disability is warranted during the appeal period prior to January 11, 2010.

Review of the medical and lay evidence from June 9, 2003 to January 10, 2010 documents the following musculoskeletal symptomatology of the right ankle.

In a June 9, 2003 statement, the Veteran reported, in part, that the mobility of his right ankle is "almost nil" and usually cants to the right about 20 to 30 degrees.

An October 2003 VA treatment record documented the Veteran demonstrated pain with inversion and eversion and significant restriction of motion of the right ankle with crepitus and pain with range of motion.

The Veteran failed to report for VA examinations scheduled pursuant to the issue on appeal in January 2004 and March 2005.

At a June 2005 VA examination, the Veteran demonstrated tenderness to palpation, chronic moderate swelling, moderate calf atrophy, and no complaint of pain.  Range of motion testing results revealed plantar flexion to 15 degrees, dorsiflexion to 0 degrees, and inversion and eversion both to 10 degrees.

At the January 2008 Board hearing, the Veteran testified, that the right ankle was "pretty much fixed" in position and "lock[ed] in place" and its mobility and flexibility had decreased and degraded over time.

A September 2008 private treatment record revealed the Veteran's movement, particularly flexion and extension) appeared to be less than 10 percent on the right ankle.

In an October 2008 statement, the Veteran reported his right ankle had been "fusing itself over the years to the point where [he] cannot flex the ankle at all" and that he had been told by a private physician that the right ankle "had basically fused itself" and now had "five percent or less" of its original range of motion."

At the February 2009 VA examination, the Veteran demonstrated right ankle dorsiflexion to 3 degrees, plantar flexion to 30 degrees, inversion to 20 degrees, and eversion to 10 degrees.

A January 11, 2010 private surgical record contained pre- and post-operative diagnoses of ankylosis of the right ankle.

After a review of the medical and lay evidence discussed above prior to January 11, 2010, the Board finds that the Veteran's service-connected residuals of a right ankle disability more closely approximated manifestations of ankylosis with inversion and eversion deformity.  In fact, he demonstrated right ankle inversion, at the worst, to 20 degrees in February 2009, right ankle eversion, at the worst, to 10 degrees in June 2005 and February 2009, as well as reported immobility throughout the entire appeal period.  As such, a rating of 40 percent is warranted prior to January 11, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Entitlement to a disability rating greater than 40 percent prior to January 11, 2010 and since February 11, 2011

For the entire rating periods on appeal, prior to January 11, 2010 and since February 11, 2011, the Veteran's service-connected residuals of a right ankle disability has been assigned at 40 percent, the maximum rating authorized under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  Moreover, the amputation rule prohibits the assignment of a rating in excess of 40 percent for disabilities below the knee.  The amputation rule states, in part, that "the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed."  38 C.F.R. § 4.68.  The "combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, Diagnostic Code 5165."  Id.

Additional Considerations

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the service-connected disabilities on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

During the course of the appeal for both issues on appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was denied in the February 2004 VA rating decision, perfected on appeal by the Veteran's submission of a substantive appeal in April 2005, then withdrawn by the Veteran at the January 2008 Board hearing.  As such, the issue was dismissed by the Board in the April 2008 decision.  Thereafter, Board noted the issue was raised by the record in connection with the service-connected residuals of a low back disability and remanded for additional evidentiary development in February 2014 and April 2015.  Prior to the issue returning to the Board, it was granted in a December 2016 VA rating decision, effective from January 1, 2015 to January 23, 2015 and since March 1, 2016.  In a July 2015 VA rating decision, the issue of entitlement to SMC based on housebound criteria was granted, effective from January 23, 2015 to March 1, 2016.  The Board further notes that the combined schedular rating is 100 percent effective from January 11, 2010 to March 1, 2011 and January 23, 2015 to March 1, 2016.

As a result, the Board considers whether TDIU has been raised in connection with the claims on appeal during the appeal periods from June 9, 2003 to January 10, 2010 and March 2, 2011 to December 31, 2014.

After a review of the claims file, the Board finds the evidence does not show that the service-connected residuals of low back and/or right ankle disabilities rendered him unemployable during the appeal period from June 9, 2003 to January 10, 2010 or March 2, 2011 to December 31, 2014.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While the Veteran reported in the June 9, 2003 statement that he last worked several years prior and at the June 2005 VA examination to not working, there was no indication that this period of unemployment was due to a service-connected disability.  Moreover, he reported employment at a February 2012 private treatment session, working the previous afternoon at a June 2013 VA treatment session, and working in real estate and was previously employed as a psychologist eight years prior at the July 2013 VA examination.  The Veteran also reported in a March 2015 VA Form 21-8940 (Application for Increased Compensation based on Unemployability) that he worked in real estate from January 2007 to December 2014.  Therefore a TDIU is not for consideration.  


ORDER

A rating in excess of 20 percent prior to April 4, 2012 and in excess of 40 percent thereafter for residuals of a low back disability is denied.

A rating of 40 percent prior to January 11, 2010 for residuals of a right ankle disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A rating in excess of 40 percent prior to January 11, 2010 and since February 11, 2011 for residuals of a right ankle disability is denied.


REMAND

As noted above, the issue of entitlement to SMC for loss of use of the right foot has been raised during the appeal period for a higher rating for service-connected residuals of a right ankle disability, as noted in the August 2014 memorandum decision.  Since the RO has not addressed this issue on the merits or notify the Veteran of pertinent laws and regulations for entitlement to SMC for loss of use of the right foot, the Veteran would be prejudiced in this case without an initial adjudication of this claim by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that, where the Board addresses a question not addressed by the agency of original jurisdiction, the Board must consider whether prejudice occurred).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice concerning how to substantiate the claim for entitlement to SMC for loss of use of the right foot.

2.  Then, adjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


